DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim(s) 1-19 do not use “means for” (or “step for”) language, or generic placeholders for "means” coupled with functional language without recitation of sufficient structure for carrying out the claimed functions and therefore do not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).
	
	
	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-3, 8, 9, 13, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Okuyama et al. (US 2019/0206013 A1).[claim 1]
Regarding claim 1, Okuyama discloses an apparatus (Figures 1 and 2) comprising: a sensor that performs photoelectric conversion on light formed by an optical system and outputs a resultant image (Figure 2, Item 103; Paragraph 0081); a control unit that controls the optical system and the sensor (Figure 2, Items 11 and 101; Paragraphs 0076-0078, 0095); a display control unit that performs control for displaying the image output from the sensor on a display unit (Figure 2, Item 12, 101 and 104; Paragraphs 0076 and 0082); and memory that stores a first image output from the sensor in a state that the optical system is controlled to a first focal length (Figure 2, Item 102 and 107; Paragraph 0078-0079, 0091), wherein the display control unit controls to display, on a second image output from the sensor in a state that the optical system is controlled to a second focal length which is shorter than the first focal length, a shooting frame indicating an area in which the second image and the first image coincide (Figures 10-12, 19 and 47-48; Paragraphs 0160-0183, 0237-0244, 0436-0447), and wherein each unit is implemented by one or more processors, circuitry or a combination thereof (Paragraph 0076).[claim 2]
Regarding claim 2, Okuyama discloses the apparatus according to claim 1, further comprising: a size determination unit that determines a display size of the shooing frame with respect to the second image based on relationship between the first focal length and the second focal length (Paragraphs 0237-0244); and a position determination unit that determines a position of the first image with respect to the second image based on the second image (Paragraphs 0237-0244), wherein the display control unit controls to superimpose the shooting frame on the second image based on the determined display size and the determined position (Figure 19, Items 9b, 9c, 9e; Paragraphs 0237-0244), and wherein each [claim 3]
Regarding claim 3, Okuyama discloses the apparatus according to claim 1, wherein the first image is an image in a mode for registering the shooting frame (Figure 26, Paragraphs 0296-0304).[claim 8]
Regarding claim 8, Okuyama discloses the apparatus according to claim 1, wherein the control unit controls the optical system to the second focal length which is in range in which the shooting frame is displayed in a display screen of the display unit (Figures 47-48, Items 411 and 412; Paragraphs 0436-0447).[claim 9]
Regarding claim 9, Okuyama discloses the apparatus according to claim 1, wherein the display control unit enlarges and displays the second image in range in which the shooting frame is displayed in a display screen of the display unit (Figure 10, THIRD DISPLAY MODE).[claim 13]
Regarding claim 13, Okuyama discloses an apparatus (Figures 1-2 and 23-24) comprising: a first sensor that performs photoelectric conversion on light formed by a first optical system and outputs a resultant first image (Figure 23, Item 103A; Figure 24, Item 2401; Paragraphs 0268, 0274-0275, 0281); a second sensor that performs photoelectric conversion on light formed by a second optical system whose focal length is shorter than that of the first optical system and outputs a resultant second image (Figure 23, Item 103C; Figure 24, Item 2403; Paragraphs 0268, 0274-0275, 0281); a control unit that controls the first and second optical systems (Figure 23, Item 101); a display control unit that performs control for displaying the first image and the second image on a display unit (Figure 1, Item 12; Paragraph 0283-0286); memory that stores a first shot under predetermined conditions and shooting information of the first image (Figure 2, Item 102; Paragraph 0278); and a selection unit that selects either of the first [claim 16]
Regarding claim 16, Okuyama discloses the apparatus according to claim 13, wherein, in a case where the second image is selected, the display control unit enlarges and displays the second image in a range in which the first shooting frame is displayed in a display screen of the display unit (Figure 10, THIRD DISPLAY MODE; Paragraphs 0283-0286).[claim 19]
Claim 19 is a method claim corresponding to apparatus claim 1.  Therefore, claim 19 is analyzed and rejected as previously discussed with respect to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama et al. (US 2019/0206013 A1) in view of Official Notice.[claim 4]
Regarding claim 4, Okuyama discloses the apparatus according to claim 1, wherein the memory further stores the first focal length and shooting information of the first image, and the shooting information includes shooting conditions (Paragraph 0128-0134), but does not explicitly disclose that the shooting conditions include at least one of shooting mode, aperture value, exposure period, ISO sensitivity, exposure correction, use of flash, use of special effect filter.
Official Notice is taken that it is well known in the art to store shooting condition metadata including shooting mode, aperture value, exposure period, ISO sensitivity, exposure correction or use of flash with image data.  The inclusion of such metadata informs a viewer of imaging conditions during capture and may assist in processing the image during post-processing.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to store shooting condition metadata as claimed so that a viewer may be informed of shooting conditions during capture and to assist in post-processing of the image.[claim 10]
Regarding claim 10, Okuyama discloses the apparatus according to claim 1, further comprising an operation unit that receives an operation by a user, wherein the control unit controls the optical system (Paragraph 0078 and 0090) and wherein the operation unit is implemented by one or more processors, circuitry or a combination thereof (Paragraph 0076).  While Okuyama discloses an operation unit which sets information related to photographing including focal length, Okuyama does not explicitly disclose an operation to shorten the second focal length in a case where a predetermined operation to the operation unit is detected.
.

Allowable Subject Matter
Claims 5-7, 11, 12, 14, 15, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.[claims 5-7, 11, 14, 15 and 17]
Regarding claims 5-7, 11, 14, 15 and 17, the prior art does not teach or reasonably suggest a system which performs control based on a comparison of distances to a displayed shooting frame as claimed.  
While the prior art teaches various systems which utilize location of a camera relative to other physical objects/points, the prior art does not teach or reasonably suggest performing control based on distance to a shooting frame.  
For example, Ellenby et al. (US 2011/0050909 A1) teaches a camera which retrieves camera settings based on real-world position and direction of the camera (e.g. Figure 3).  Blank (US 2002/0080257 A1) teaches a system which includes a narrow and wide field of view camera and uses 
However, these references do not base their operation on distance to a shooting frame displayed on a display as required by the claims.[claims 12 and 18]
Regarding claims 12 and 18, the prior art does not teach or suggest a system in which an arrow showing a direction to a position of the first image in a case where the position of the first image with respect to the second image is outside of the second image which is displayed on the display unit as claimed.  While Okuyama discloses display of images and allows scrolling (e.g. Figure 36) or enlargement/shrinking of images (e.g. Figure 37), Okuyama or the other cited prior art references do not display an arrow as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references show additional prior art systems/methods for displaying images of multiple of focal lengths:
	Lassiter				US 6,624,846 B1
	Misawa et al.			US 2011/0242369 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310.  The examiner can normally be reached on Monday-Friday ~9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Timothy J Henn/               Primary Examiner, Art Unit 2698